Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance, as the instant claims are allowable over the prior art of record, as the prior art is silent to an oriented apatite-type oxide ion conductor comprising a composite oxide expressed as A9.33+X[T6.oo-yMy]O26.o+z, where A represents one or two or more elements selected from the group consisting of La, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Be, Mg, Ca, Sr, and Ba, T represents an element including Si or Ge or both, and M represents one or two or more elements selected from the group consisting of B, Ge, Zn, Sn, W, and Mo, and where x is from -1.00 to 1.00, y is from 0.40 to less than 1.00, and z is from -3.00 to 2.00. 

The prior art, such as Najib et al. “Doping Strategies to Optimize the Oxide lon Conductivity in Apatite-type lonic Conductors”, teaches La9.67Si5BO26, La9.83Si4.5B1.5O26, and La10Si5BO26. See Table 2. However, the reference does not teach or suggest the “y” value defining M being less than 0.40 to less than 1.00. As Applicant has correctly pointed out, Samson enhances electric conductivity by substituting Si sites and the Li site. On the other hand, the instant specification enhances electric conductivity by decreasing the content of the elemental M. See in the response:


    PNG
    media_image1.png
    378
    732
    media_image1.png
    Greyscale

	Therefore, the instant claims are patentably distinct from the prior art of record.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/           Supervisory Patent Examiner, Art Unit 1722